Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
CLAIM INTERPRETATION

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Claims 9 – 15 having limitation “an image reception unit, a storage unit, a control unit” a Graphic Processing Unit (GUI)” has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder “an image reception unit, a storage unit, a control unit” coupled with functional language without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier.  
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claims 9 – 15 has/have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: Figs. 1, 2 and corresponding description in specification provides proper details regarding various units.
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 8, 9 are rejected under 35 U.S.C. 103 as being unpatentable over 
Wan US PGPub: US 2020/0089850 A1 Mar. 19, 2020 and in view of 
Wheeler US PGPub: US 2008/0175509 A1 Jul. 24, 2008.

Regarding claims 1, 9 Wan discloses,

a face recognition method performed in a face recognition device and a face recognition device (methods and systems for user authentication, The user device may combine biometric input analysis, such as facial recognition, with viseme analysis to authenticate a user attempting to use a password (passphrase) to access the user device. Secure authentication on methods and systems are described that account for variations in how, based on the user's emotion (e.g., mood, temperament, unique pronunciation, etc . . . ), a password (passphrase) may be presented to the user device. A person may be granted access to the user device based on satisfaction of one or more of a match between a typed password (or passphrase) and an audible password/passphrase (or non-audible password/passphrase), a match between facial features extracted from the person to stored facial features associated with the person, and/or a match between a sequence of visemes associated with an audible password/passphrase (or non-audible password/passphrase) to stored visemes – ABSTRACT, Fig. 1, 3 - 9, paragraphs 0002, 0028. The camera captures one or more images – e.g., photographs, video etc., of a face of the person. video, etc., of a face of the person providing the audible password/passphrase (or non-audible password/passphrase). The input module 105 may provide the one or more images of the face to an image processing module 109. The image processing module 109 may extract facial components of the person from the one or more images of the person's face - paragraph 0035), comprising steps of: 

updating (the database 114 may store a plurality of files (e.g., web pages), user identifiers or records, or other information - e.g., passwords, passphrases, facial components, visemes, etc., - paragraph 0047) a face object (a time series recording - e.g., a plurality of time stamped images, etc., of the person speaking/mouthing the audible password/passphrase - or non-audible password/passphrase, may comprise a plurality of visemes used to articulate the audible password/passphrase - or non-audible password/passphrase – paragraphs 0053, 0086) of a face list by using information of the detected one or more faces (facial components may comprise precise measurements and/or descriptions associated with a person's face such as the person's nose, eyes, lips, ears, distinguishing marks - e.g., moles, birthmarks, blemishes, tattoos, etc., facial dimensions, reference points, and the like. The extracted facial components may be stored in the storage module 106 or any other storage location. For example, one or more images of the person - e.g., images capturing the person's face and/or extracted facial components may be stored for authentication purposes during - as part of - a registration/enrollment process – Figs. 4/401 - 404, 5, 6/604 – 605, paragraph 0035); and 

recognizing an identity corresponding to the face object by using a plurality of feature vectors of the updated face object of the face list (an image processing module 119. The image processing module 119 may extract facial components from the one or more images of the person's face to determine the identity of the person and/or whether the person should be granted access to the user device 102. The determination may be based, at least in part, on a match/comparison of the facial components of the person extracted from the one or more images to stored facial components - e.g., facial components of an authorized person stored in the database 114, etc., – paragraph 0049. The security settings enable user authentication, such as user authentication via password verification, facial recognition, viseme recognition, vector comparison, and the like, whenever a user desires to gain access to the user device and/or information associated/configured with the user device – Figs. 3/305 Fail, 3/306 Pass, 3/311 Fail, paragraph 0063),

but, does not disclose, detecting one or more faces in an image frame.

Wheeler teaches, a system and method for performing a facial image restoration. The output frames of the video input 18 are transmitted to a face detection module 20, which is used to detect the facial image. The detection may be done automatically or manually (ABSTRACT, Figs. 1/20, 4/20, paragraph 0023). For each frame and each detected face, a vector of shape parameters and a vector of appearance parameters are obtained (paragraph 0024). 

The output from the warping module 26 is input to the averaging module 28, which averages all the warped video or still photographic frames. The averaging may be done by adding up, on a pixel-by-pixel basis, and dividing by the number of frames. The AAM active shape sub-model includes a mean face shape that is the average of all the facial shapes in the training set from the database 12 and a set of eigenvectors. The mean face shape is the canonical shape and is used as the frame of reference for an AAM active appearance sub-model. Each training set of facial images is warped to the canonical shape frame of reference (Fig. 1/28, paragraphs 0020, 0029, 0034).

It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the methods and systems for user authentication, which may combine biometric input analysis, such as facial recognition, with viseme analysis to authenticate a user attempting to use a password to access the user device of Wan (Wan, ABSTRACT, Fig. 1, 3 - 9, paragraphs 0002, 0028, 0035) wherein the system of Wan, would have incorporated a system and method for performing a facial image restoration of Wheeler (Wheeler, ABSTRACT, Figs. 1/20, 4/20, paragraphs 0023, 0024, 0029, 0034) for automatic facial recognition at a distance is becoming of greater importance in many real-world scenarios, such as, for example, law enforcement surveillance applications, where a system and a method that uses multiple frames of a video to produce restored facial images that has greater clarity than any individual facial image from any of the multiple video frames (Wheeler, paragraphs 0004, 0012, 0013).

Regarding claim 8, Wan discloses all the claimed features,

but, does not disclose, the face recognition method of claim 1, wherein the step of recognizing the identity corresponding to the face object by using the plurality of feature vectors comprises: calculating a mean feature vector from the plurality of feature vectors corresponding to the face object from a series of image frames, and recognizing the identity corresponding to the face object by using the calculated mean feature vector.

Wheeler teaches, a system and method for performing a facial image restoration. The output frames of the video input 18 are transmitted to a face detection module 20, which is used to detect the facial image. The detection may be done automatically or manually (ABSTRACT, Figs. 1/20, 4/20, paragraph 0023). For each frame and each detected face, a vector of shape parameters and a vector of appearance parameters are obtained (paragraph 0024). 

The output from the warping module 26 is input to the averaging module 28, which averages all the warped video or still photographic frames. The averaging may be done by adding up, on a pixel-by-pixel basis, and dividing by the number of frames. The AAM active shape sub-model includes a mean face shape that is the average of all the facial shapes in the training set from the database 12 and a set of eigenvectors. The mean face shape is the canonical shape and is used as the frame of reference for an AAM active appearance sub-model. Each training set of facial images is warped to the canonical shape frame of reference (Fig. 1/28, paragraphs 0020, 0029, 0034).

It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the methods and systems for user authentication, which may combine biometric input analysis, such as facial recognition, with viseme analysis to authenticate a user attempting to use a password to access the user device of Wan (Wan, ABSTRACT, Fig. 1, 3 - 9, paragraphs 0002, 0028, 0035) wherein the system of Wan, would have incorporated a system and method for performing a facial image restoration of Wheeler (Wheeler, ABSTRACT, Figs. 1/20, 4/20, paragraphs 0023, 0024, 0029, 0034) for automatic facial recognition at a distance is becoming of greater importance in many real-world scenarios, such as, for example, law enforcement surveillance applications, where a system and a method that uses multiple frames of a video to produce restored facial images that has greater clarity than any individual facial image from any of the multiple video frames (Wheeler, paragraphs 0004, 0012, 0013).

Claims 2, 3, 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over
Wan US PGPub: US 2020/0089850 A1 Mar. 19, 2020 and in view of 
Wheeler US PGPub: US 2008/0175509 A1 Jul. 24, 2008 and further in view of
Kuniyuki US PGPub: US 2008/0180542 A1 Jul. 31, 2008.

Regarding claims 2, 10, Wan discloses,

the face recognition method of claim 1, wherein: the step of detecting the faces comprises detecting a face in the image frame according to a deep learning face detection algorithm (user authentication and examples described herein may employ Artificial Intelligence techniques such as machine learning and iterative learning. Examples include, but are not limited to, expert systems, case based reasoning, Bayesian networks, behavior based AI, neural networks, fuzzy systems, evolutionary computation - e.g. genetic algorithms, swarm intelligence - e.g. ant algorithms, and hybrid intelligent systems - e.g. Expert inference rules generated through a neural network or production rules from statistical learning – paragraph 0117) if the image frame is an image frame according to a designated period - each image of the sequence of images - e.g., extracted from the captured one or more images of the person's lips may be associated with a timestamp. The timestamps may be used to correlate lip movements - e.g., visemes associated with the audible password/passphrase or non-audible password/passphrase with a stored sequence of visemes - e.g., stored in the storage module 106, etc., associated with an audible password/passphrase or non-audible password/passphrase captured/determined during a registration/enrollment process - paragraphs 0038, 0039).

Combined Wan and Wheeler discloses all the claimed features,

but, does not disclose, detecting a face in the image frame according to a Histogram of Oriented Gradients (HOG)-based face detection algorithm if the image frame is not an image frame according to the designated period, and a face detection number according to the HOG-based face detection algorithm is greater than a face detection number according to the deep learning face detection algorithm.

Kuniyuki teaches, an electronic camera includes an image sensor and an object scene image is repetitively output from the image sensor. A face detection history including a determination result is produced on a face detection history table by the CPU. The CPU decides a face image position on the basis of the face detection history described in the face detection history table when the shutter button is half-depressed. An imaging condition such as a focus, etc. is adjusted by noting the determined face image position (ABSTRACT, Figs. 4, 5, paragraphs 0037, 0043, 0058, 0072).
Calculating possibility is above a threshold value (paragraph 0069).

It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the methods and systems for user authentication, which may combine biometric input analysis, such as facial recognition, with viseme analysis to authenticate a user attempting to use a password to access the user device of combined Wan and Wheeler (combined Wan and Wheeler ABSTRACT, Fig. 1, 3 - 9, paragraphs 0002, 0028, 0035) wherein the system of combined Wan and Wheeler, would have incorporated, an electronic camera includes an image sensor and an object scene image is repetitively output from the image sensor of Kuniyuki (Kuniyuki, ABSTRACT, Figs. 4, 5, paragraphs 0037, 0043, 0058, 0069, 0072) for an electronic camera which adjusts an imaging condition by noting a feature point such as a face of a person (Kuniyuki, paragraph 0003).

Regarding claims 3, 11, Wan discloses,

the face recognition method of claim 1, wherein the step of updating the face object of the face list comprises: calculating an Intersection over Union IOU value between the face object and detected faces (facial components may comprise precise measurements and/or descriptions associated with a user's face such as the user's nose, eyes, lips, ears, facial dimensions, reference points and the like. Here, if the system measures length between the user’s eyes 401, and the system measures length from the center of 401 to center of lip, both of these measurements intersects – paragraph 0076),

Combined Wan and Wheeler discloses all the claimed features,

but, does not disclose, “when the calculated IOU value is a threshold or more”.

Kuniyuki teaches, an electronic camera includes an image sensor and an object scene image is repetitively output from the image sensor. A face detection history including a determination result is produced on a face detection history table by the CPU. The CPU decides a face image position on the basis of the face detection history described in the face detection history table when the shutter button is half-depressed. An imaging condition such as a focus, etc. is adjusted by noting the determined face image position (ABSTRACT, Figs. 4, 5, paragraphs 0037, 0043, 0058, 0072).
Calculating possibility is above a threshold value (paragraph 0069).

It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the methods and systems for user authentication, which may combine biometric input analysis, such as facial recognition, with viseme analysis to authenticate a user attempting to use a password to access the user device of combined Wan and Wheeler (combined Wan and Wheeler ABSTRACT, Fig. 1, 3 - 9, paragraphs 0002, 0028, 0035) wherein the system of combined Wan and Wheeler, would have incorporated, an electronic camera includes an image sensor and an object scene image is repetitively output from the image sensor of Kuniyuki (Kuniyuki, ABSTRACT, Figs. 4, 5, paragraphs 0037, 0043, 0058, 0069, 0072) for an electronic camera which adjusts an imaging condition by noting a feature point such as a face of a person (Kuniyuki, paragraph 0003).
Allowable Subject Matter
Claims 4 – 7 and 12 – 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, along with applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).

The prior arts listed and not relied upon are considered pertinent to applicants’ disclosure.

WO 2015/078183 A1 Apr. 15, 2015.
Zhang teaches, an image identity recognition method, a model training method and an identity recognition system. The image identity recognition method may comprise: conducting feature extraction processing on a human face image to be recognized, so as to obtain an available comprehensive feature vector corresponding to the human face image to be recognized; based on the available comprehensive feature vector corresponding to the human face image to be recognized, calculating an identity feature vector corresponding to the human face image to be recognized; calculating the similarity between the identity feature vector corresponding to the human face image to be recognized and an identity feature vector corresponding to each sample human face image of Z sample human face images; and outputting identity information corresponding to Z1 sample human face images. The solution in the embodiments is beneficial to increasing the accuracy and generality of image identity recognition, thus meeting the requirements of more application scenarios, as far as possible (ABSTRACT). The matching unit 530 is configured to calculate a similarity between the identity feature vector corresponding to the to-be-recognized face image and the identity feature vector corresponding to each sample face image in the Z sample face images, where the identity feature The vector is determined by an identity factor, and the Z is a positive integer.

Laganiere US PGPub: US 2008/0267458 A1 Oct. 30, 2008.
A system and method are provided for constructing face image logs from video surveillance that are complete and concise in the sense that the logs contain only the best images available for each individual observed. The quality of the face images are assessed and scored based upon a plurality of image criteria. The image criteria are combined to an overall quality score. The quality score is associated with the face image enabling the face log to be purged so that only high quality face images are contained in the log (ABSTRACT, Figs. 1/130, 7, 10, paragraphs 0021, 0024, 0030).

Kumar US PGPub: US 2006/0008152 A1 Jun. 12, 2006.
The apparatus may include a video processor for detecting and tracking at least one identifiable face in a video sequence. The method may include performing face detection of at least one identifiable face, selecting a face template including face features used to represent the at least one identifiable face, processing the video sequence to detect faces similar to the at least one identifiable face, and tracking the at least one identifiable face in the video sequence (ABSTRACT, Figs. 2, 5, paragraph 0006).

Abou US PGPub: US 2018/0096233 A1 Apr. 5, 2018.
A digital image and an indication of a time frame is received. Whether the time frame is a future time frame or a past time frame can be determined. How at least one element of the first digital image will change or has changed during the time frame can be predicted. At least one reference digital image can be generated, the reference digital image including at least one change to the at least one element corresponding to how the at least one element will change or has changed during the time frame. The reference digital image to each of a plurality of other digital images (ABSTRACT, Figs. 1, 2, paragraphs 0003 - 0004). 

Hoffmann US PGPub: US 2007/0183633 A1 Aug. 9, 2007.
identification and verification of living beings with the aid of the form, shape, contour, silhouette, surface structure, color and characteristics especially of sets of teeth, individual teeth, tooth parts, and the relation thereof to the facial and body structures surrounding the same. Systems that are suitable for recording the person-related characteristics are based on detection by means of laser, a camera, sensor, image, color, etc., for example. Disclosed are a series of possibilities and constructions on how a "dental fingerprint" can be detected so as to generate data. The invention does away with problems inherent to previous systems in this field as a result of the great advantage created by the independence of the teeth from facial expressions (ABSTRACT, Figs. 1, 2).
the identity of a person must be verified, e.g., in order to ensure access authorization or rights, management authorization. These include safety-relevant facilities or safety-sensitive areas (factories, airports, manufacturing plants, border crossings, etc.), automated tellers, computers, cell phones/mobile telephone, protected data, accounts and cashless transactions, cross-border traffic, equipment, machines, transport equipment, control units (cars, airplanes, etc.), etc. (paragraphs 0004, 0008).

Hayasaka US PGPub: US 2016/0110586 A1 Apr. 21, 2016.
An image recognition apparatus, method and non-transitory computer-readable storage medium are disclosed. An image recognition apparatus may include a memory storing instructions, and at least one processor configured to process the instructions to, determine an occlusion pattern of a face in a facial image representing the face by comparing the facial image with a standard facial image representing a standard face, and identify the facial image using a region determined by the occlusion pattern in the facial image (ABSTRACT, Figs. 1/11, 3, 4, 7, 8, paragraphs 0010 – 0012).
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIMESH PATEL whose telephone number is (571)270-1228. The examiner can normally be reached Monday thru Friday: 6:30 AM - 3:30 PM EST.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rafael Perez-Gutierrez can be reached on 571-272-7915. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NIMESH PATEL/Primary Examiner, Art Unit 2642